         Case 2:19-cr-00282-RGK Document 80 Filed 03/12/20 Page 1 of 1 Page ID #:496

  WHEN RECORDED MAIL TO:


  UNITED STATES ATTORNEY'S OFFICE
  300 NORTH LOS ANGELES STREET,RM.7516AA
  LOS ANGELES,CA 90012
  ATTN:FINANCIAL LITIGATION UNIT
  TEL: 213-894-2470

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                                  CASE NUMBER:
UNITED STATES,

                                     PLAINTIFF(S),      G~         CR 19-282-RGK-10
                          v.

ZHONG'I'IAN LIU et al.,                                           ABSTRACT OF JUDGMENT/ORDER

                                  DEFENDANT(S).


I certify that in the above-entitled action and Court, Judgment/Order was entered on March 6,2020
in favor of Plaintiff United States of America
whose address is 300 North Los Angeles Street, Suite 7516, Los Angeles, California 90012
and against 10681 Production Avenue,LLC
whose last known address is Zhiiie W          2355 Portrait Way,Tustin, CA 92782
for $ $404,000.00                Principal, $_     0.00            Interest, $        0.00                     Costs,
and $          0.00            Attorney Fees.

ATTESTED this         Z~h              day of ~~,~,~~                   , 20~.
Judgment debtor's driver's license no. and state;                                (last 4 digits) ❑Unknown.
Judgment debtor's Social Security number;                                        (last 4 digits) ❑✓ Unknown.
❑✓ No stay ofenforcement ordered by Court
❑ Stay of enforcement ordered by Court, stay date ends



Judgment debtor's attorney's name and address and/or address at which summons was served:

                                                           •
Zhijie Wang(Agent for Service)
                                                          ~~,,,~      CLERK,U.S. DISTRICT COURT
2355 Portrait Way                                      ~o` .~,~ `Q9,,        ~/       ~
                                                                                      '
                                                       N

Tustin, CA 92782
                                                           ~"~          ,,.~,~         Deputy Clerk

                                                                 1202
NOTE:JUDGMENTS REGISTERED UNDER 28 U.S.C. §1963 BEAR THE RATE OFINTEREST OF THE DISTRICT OF ORIGIN
AND CALCULATED AS OF THE DATE OF ENTRYIN THAT DISTRICT.

G-18 (03/12)                             ABSTRACT OF JUDGMENT/ORDER
